Name: COMMISSION REGULATION (EC) No 754/95 of 3 April 1995 supplementing Regulation (EC) No 2993/94 fixing the aid for the supply of milk products to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  processed agricultural produce;  economic policy;  consumption;  cooperation policy
 Date Published: nan

 No L 75/6 PENH Official Journal of the European Communities 4. 4. 95 COMMISSION REGULATION (EC) No 754/95 of 3 April 1995 supplementing Regulation (EC) No 2993/94 fixing the aid for die supply of milk products to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92 HAS ADOPTED THIS REGULATION : Article 1 The following Article is a hereby added to Regulation (EC) No 2993/94 : !'Article la The level of aid fixed for skimmed-milk powder and butter shall also apply to goods falling within CN codes 1901 90 99 and 2106 90 92, the rules laid down by Regulation (EC) No 1222/94 for calculating the amount of the refund on such goods applying mutatis mutandis THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), at last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EC) No 2993/94 of 8 December 1994 fixing the aid for the supply of milk products to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601 /92 (3), as last amended by Regulation (EC) No 292/95 (4), repeals Commission Regulation (EEC) No 2164/92 (*) ; whereas the rules for the calculation of the aid for products falling within CN codes 1901 90 99 and 2106 90 92 referred to in Regulation (EEC) No 2164/92 should be maintained ; whereas they should therefore be included in Regulation (EC) No 2993/94 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 April 1995. For the Commission Franz FISCHLER Member of the Commission 0 OJ No L 173, 27. 6 . 1992, p. 13 . 0 OJ No L 180, 23. 7. 1993, p. 26. (4 OJ No L 316, 9 . 12. 1994, p. 11 . (4) OJ No L 34, 14. 2. 1995, p . 26. 0 OJ No L 217, 31 . 7. 1992, p. 17.